In related child custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Duffy, J.), entered July 21, *5692004, as amended by an order of the same court entered September 13, 2004, as, after a hearing, awarded custody of the parties’ children to the father and, upon her consent, granted her supervised visitation.
Ordered that the appeal from so much of the order, as amended, as granted the mother supervised visitation is dismissed; and it is further,
Ordered that the order, as amended, is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order, as amended, as granted the mother supervised visitation must he dismissed, since the mother admittedly consented to supervised visitation (see Matter of Kristina R., 21 AD3d 560, 562 [2005], lv denied 5 NY3d 717 [2005]; Matter of Kayla M., 295 AD2d 613, 614 [2002]).
Contrary to the mother’s contention, the Family Court’s determination to award custody to the father is supported by a sound and substantial basis in the record and should not be disturbed (see Eschbach v Eschbach, 56 NY2d 167, 174 [1982]; Matter of Timosa v Chase, 21 AD3d 1115, 1116 [2005]; Neuman v Neuman, 19 AD3d 383, 384 [2005]).
The mother’s remaining contentions are without merit. Crane, J.P., Krausman, Luciano and Rivera, JJ., concur.